                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6                                                          Case No. 19-md-02913-WHO (JSC)
                                         IN RE JUUL LABS, INC., MARKETING,
                                   7     SALES PRACTICES, AND PRODUCTS                        ORDER FOLLOWING JUNE 16, 2021
                                         LIABILITY LITIGATION                                 DISCOVERY CONFERENCE
                                   8
                                                                                              Dkt. Nos. 1968, 1969, 1979, 1980
                                   9

                                  10

                                  11
                                              1.      Plaintiffs’ motion for a protective order and quashing the subpoenas served by JLI
                                  12
Northern District of California
 United States District Court




                                       on nonparties Stanley Colgate, Lisa Henderson, Michael Feeley, Pat Black, Michael DiGiacinto,
                                  13
                                       and Carrina Sisouvanh is GRANTED in part. (Dkt. No. 1968.) The motion to quash is granted as
                                  14
                                       to all of the document subpoenas. Defendants have not shown that any third party is likely to
                                  15
                                       possess sufficiently relevant information to justify the burden placed on the non-parties for
                                  16
                                       searching for such documents.
                                  17
                                              As for the depositions themselves, a central issue in the consumer class action is whether
                                  18
                                       the named plaintiffs Bradley Colgate and C.D. reasonably relied on JLI’s alleged
                                  19
                                       misrepresentations and omissions. (Dkt. No. 1084 at 75.)
                                  20
                                              Bradley Colgate testified that he had seen his roommate Patrick Black successfully switch
                                  21
                                       from cigarettes to vaping and that was one reason he switched to Juul; thus, anything Mr. Black
                                  22
                                       may have said to Mr. Colgate regarding his experience with Juul is relevant to test Mr. Colgate’s
                                  23
                                       testimony about his reliance on Juul’s representations and omissions. Mr. Colgate also testified
                                  24
                                       that he has had “many conversations” with his father regarding his decision to use Juul instead of
                                  25
                                       cigarettes; thus, his father also has relevant information. Mr. Colgate’s interrogatory responses
                                  26
                                       also indicate he communicated with Mr. Black and others about his Juul use and purchases.
                                  27
                                       Accordingly, Defendants may take Mr. Black’s deposition remotely for no more than four hours.
                                  28
                                   1   The questioning shall be limited to Mr. Black’s conversations with Mr. Colgate regarding Juul.

                                   2   Defendants may not question Mr. Black regarding his own conduct—only about conversations, if

                                   3   any, he had with Mr. Colgate regarding Juul. Defendants may take the deposition of Mr.

                                   4   Colgate’s father for up to four hours. The deposition shall be limited to the communications Mr.

                                   5   Colgate’s father had with his son regarding Juul and smoking cessation. The motion to quash is

                                   6   granted as to Mr. Colgate’s mother and other roommate as Defendants have not shown that these

                                   7   potential witnesses possess relevant information that would make the depositions of these third

                                   8   parties proportional to the needs of the consumer class action case.

                                   9           C.D. testified that he tried Juul because his older brother convinced him it was safe.

                                  10   Michael’s testimony as to what he conveyed to C.D. is thus relevant. Defendants may take

                                  11   Michael’s remote deposition for no more than four hours. Defendants may not question Michael

                                  12   about his own use; only what he communicated about Juul to C.D., including selling or providing
Northern District of California
 United States District Court




                                  13   Juul to C.D. The motion to quash is granted as to Michael’s sister as not proportional to the needs

                                  14   of this case.

                                  15           The Court recognizes that it is not the norm in a putative consumer class action to take the

                                  16   depositions of the named plaintiffs’ family and friends. Here, however, the named class

                                  17   representatives testified that they relied on communications with other persons to inform their

                                  18   decision to use the product at issue, circumstances also not normally encountered. For this reason

                                  19   the cases cited by Plaintiffs are inapposite. In McKinney-Drobnis v. Massage Envy Franchising,

                                  20   LLC, No. 16CV06450MMCKAW, 2017 WL 4798048, at *4 (N.D. Cal. Oct. 24, 2017), for

                                  21   example, the court held that the plaintiff’s husband did not have relevant testimony regarding the

                                  22   central issue in the case; here, in contrast, the witnesses whose limited depositions the Court has

                                  23   allowed do—according to the plaintiffs’ own testimony—have relevant information. The other

                                  24   cases involve documents—not witnesses with potentially relevant information.1

                                  25           2.      The Court will take the Letter Brief for In Camera Review of Privilege Logs and

                                  26   related Exhibits under submission. (Dkt. No. 1979.) The Court will, consistent with the parties’

                                  27
                                       1
                                  28    The Administrative Motion to Seal the highly personal information submitted in connection with
                                       Plaintiffs’ motion is GRANTED for good cause shown. (Dkt. No. 1969.)
                                                                                      2
                                   1   practice, apply federal privilege law in reviewing the adequacy of defendants’ privilege log entries

                                   2   and assertions of privilege over the identified documents.

                                   3          3.      On the Letter Brief Regarding Discovery of PMTA Related Material (Dkt. No.

                                   4   1026), JLI shall produce all communications now. The distinction between formal and non-formal

                                   5   correspondence with the FDA is not persuasive—if correspondence is relevant is must be

                                   6   produced. Juul’s proposal to update monthly is reasonable—Plaintiffs have not asked the Court

                                   7   to stay this action until the FDA process is complete. No real time production required.

                                   8         JLI shall produce all correspondence from the FDA now. If a witness cannot answer a

                                   9   question about particular correspondence, then a witness cannot. That is not a reason not to

                                  10   produce.2

                                  11          4.      The lead defense and plaintiff liaisons for the school district cases shall meet and

                                  12   confer and agree to a plan for finalizing document production and scheduling the remaining
Northern District of California
 United States District Court




                                  13   depositions. That plan shall be filed with the Court by June 23, 2021. Whether there is good

                                  14   cause to require a second deposition of an already-deposed witness based on subsequent document

                                  15   production by a particular district will only be addressed on a case-by-case basis, if necessary,

                                  16   following the completion of the productions.

                                  17          5.      The next discovery hearing shall be held by video at 9:30 a.m. on June 30, 2021. A

                                  18   joint written discovery status update shall be filed by noon on June 28, 2021.

                                  19          This Order disposes of Docket Nos. 1968, 1969 and 1980.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 17, 2021

                                  22
                                                                                                    JACQUELINE SCOTT CORLEY
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27   2
                                        The Administrative Motion to Seal the narrowly tailored information in the parties’ Letter Brief
                                  28   Regarding Discovery of PMTA Related Material is GRANTED for good cause shown. (Dkt. No.
                                       1980.)
                                                                                     3
